Case 1:18-cr-20613-JEM Document 17 Entered on FLSD Docket 10/03/2018 Page 1 of 12

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO: 18-20613-CR-MARTINEZ

  UNITED STATES OF AMERICA

  vs.

  SAMUEL BAPTISTE,

                    Defendant.
  ________________________________________/


               GOVERNMENT=S MOTION FOR A PRETRIAL CONFERENCE
                  PURSUANT TO 18 U.S.C. APP. III (CIPA) SECTION 2


         The United States, through its attorney, the United States Attorney for the Southern

  District of Florida, hereby moves the Court to hold a pretrial conference, pursuant to Section 2 of

  the Classified Information Procedures Act (ACIPA@), 18 U.S.C. App. III ' 2. Because the United

  States anticipates that issues of discovery, disclosure or use of classified information may arise

  during this case, the United States respectfully requests that the Court convene, at a date the

  Court deems appropriate, a pretrial conference to consider matters relating to such classified

  information as required by Section 2 of CIPA. In support of this Motion, the United States relies

  on the following points and authorities:

                                      OVERVIEW OF CIPA

         CIPA contains a set of procedures by which federal district courts and magistrate courts

  rule on pretrial matters concerning the discovery, admissibility and use of classified information

  in criminal cases. See United States v. Baptista-Rodriguez, 17 F.3d 1354, 1363 (11th Cir. 1994).

  CIPA=s fundamental purpose is to Aharmonize a defendant=s right to obtain and present

  exculpatory material [at] trial and the government=s right to protect classified material in the


                                                  1
Case 1:18-cr-20613-JEM Document 17 Entered on FLSD Docket 10/03/2018 Page 2 of 12

  national interest.@ United States v. Pappas, 94 F.3d 795, 799 (2d Cir. 1996). It Aevidence[s]

  Congress=s intent to protect classified information from unnecessary disclosure at any stage of a

  criminal trial.@ United States v. Apperson, 441 F.3d 1162, 1193 n.8 (10th Cir. 2006), cert.

  denied, 549 U.S. 1117 (2007).

         The Supreme Court has acknowledged the importance of protecting the nation=s secrets

  from disclosure: AThe Government has a compelling interest in protecting both the secrecy of

  information important to our national security and the appearance of confidentiality so essential

  to the effective operation of our foreign intelligence service.@ CIA v. Sims, 471 U.S. 159, 175

  (1985) (quoting Snepp v. United States, 444 U.S. 507, 509 n.3 (1980) (per curiam)); accord

  Chicago & Southern Air Lines, Inc. v. Waterman S.S. Corp., 333 U.S. 103, 111 (1948) (AThe

  [executive branch] has available intelligence services whose reports are not and ought not to be

  published to the world.@). Accordingly, federal courts have long recognized that A[i]t is not in the

  national interest for revelation of either the existence or the product of [foreign intelligence

  operations and information] to extend beyond the narrowest limits compatible with the assurance

  that no injustice is done to the criminal defendant.@ United States v. Lemonakis, 485 F.2d 941,

  963 (D.C. Cir. 1973), cert. denied, 415 U.S. 989 (1974).

         CIPA neither creates any new right of discovery nor expands the rules governing the

  admissibility of evidence. See United States v. Johnson, 139 F.3d 1359, 1365 (11th Cir. 1998)

  (ACIPA has no substantive impact on the admissibility or relevance of probative evidence.@),

  rehearing and suggestion for rehearing en banc denied, 149 F.3d 1197 (11th Cir. 1998), cert.

  denied, 527 U.S. 1021 (1999); accord see United States v. Dumeisi, 424 F.3d 566, 578 (7th Cir.

  2005) (ACIPA does not create any discovery rights for the defendant.@); United States v. Smith,

  780 F.2d 1102, 1106 (4th Cir. 1985) (en banc). Rather, CIPA applies preexisting general

  discovery law in criminal cases to classified information and restricts discovery of classified

                                                   2
Case 1:18-cr-20613-JEM Document 17 Entered on FLSD Docket 10/03/2018 Page 3 of 12

  information to protect the government=s national security interests. See Baptista-Rodriguez, 17

  F.3d at 1363-64; United States v. Klimavicius-Viloria, 144 F.3d 1249, 1261 (9th Cir. 1998);

  United States v. Yunis, 867 F.2d 617, 621 (D.C. Cir. 1989). Accordingly, CIPA does not

  Aexpand the traditional rules of discovery under which the government is not required to provide

  criminal defendants with information that is neither exculpatory nor, in some way, helpful to the

  defense.@ United States v. Varca, 896 F.2d 900, 905 (5th Cir.), rehearing denied, 901 F.2d 1110

  (5th Cir.), cert. denied, 498 U.S. 878 (1990); accord United States v. McVeigh, 923 F. Supp.

  1310, 1314 (D. Colo. 1996) (ACIPA does not enlarge the scope of discovery or of Brady.@). Nor

  does it provide that the admissibility of classified information be governed by anything other

  than the well-established standards set forth in the Federal Rules of Evidence. See Baptista-

  Rodriguez, 17 F.3d at 1364.

         A.      Section 1 - Definitions

         For the purposes of CIPA, Aclassified information@ includes any information or material

  that has been determined by the United States Government pursuant to law or regulation to

  require protection against unauthorized disclosure for reasons of national security. 18 U.S.C.

  App. III ' 1(a). ANational security@ means the national defense and foreign relations of the

  United States. Id. ' 1(b).

         CIPA applies equally to classified testimony and classified documents. See United States

  v. Lee, 90 F. Supp. 2d 1324, 1326 n.1 (D.N.M. 2000) (citing United States v. North, 708 F.

  Supp. 399, 399-400 (D.D.C. 1988)); Kasi v. Angelone, 200 F. Supp. 2d 585, 596-97 (E.D. Va.

  2002) (applying CIPA to classified testimony).

         B.      Section 2 - Pretrial Conference

         Section 2 of CIPA B the section the government is invoking in the instant motion B

  authorizes the district court, upon motion by any party or at its own discretion, to hold a pretrial

                                                   3
Case 1:18-cr-20613-JEM Document 17 Entered on FLSD Docket 10/03/2018 Page 4 of 12

  conference Ato consider matters relating to classified information that may arise in connection

  with the prosecution.@ 18 U.S.C. App. III ' 2. Following such motion, the court shall promptly

  hold the pretrial conference to establish: (1) the timing of requests for discovery by the defense;

  (2) the provision of the requisite written pretrial notice to the United States of the defendant=s

  intent to disclose classified information, pursuant to Section 5 of CIPA; and (3) the initiation of

  hearings concerning the use, relevance and admissibility of classified information pursuant to

  Section 6 of CIPA. Id. In addition, the court may consider any matters that relate to classified

  information or that may promote a fair and expeditious trial.                      Id.   No substantive issues

  concerning the use of classified information are to be decided in a Section 2 pretrial conference.

  See S. Rep. No. 96-823, at 5-6, reprinted in 1980 U.S.C.C.A.N. 4294, 4298-99 (96th Cong. 2d

  Sess.).

            To foster open discussions at the pretrial conference, Section 2 provides that no

  admission made by the defendant or his attorney at the pretrial conference may be used against

  the defendant unless the admission is in writing and signed by both the defendant and his

  attorney. 18 U.S.C. App. III ' 2.

            C.      Section 3 - Protective Order

            Section 3 of CIPA mandates that the district court issue a protective order upon motion

  by the United States to protect against the disclosure of any classified information that is

  disclosed by the government to a defendant. Id. ' 3. Section 3 was intended Ato codify the well-

  established practice, based on the inherent authority of federal courts, to issue protective orders,@

  Pappas, 94 F.3d at 801, as well as to supplement the district court=s authority under Rule 16(d)(1)

  to issue protective orders in connection with the discovery process. 1                      In contrast to Rule


            1Rule 16(d)(1) provides in relevant part that Aat any time the court may, for good cause, deny, restrict or
  defer discovery or inspection, or grant other appropriate relief.@

                                                           4
Case 1:18-cr-20613-JEM Document 17 Entered on FLSD Docket 10/03/2018 Page 5 of 12

  16(d)(1)=s discretionary authority, however, Section 3 Amakes it clear that protective orders are to

  be issued, if requested, whenever the government discloses classified information to a defendant

  in connection with a prosecution, e.g. Brady and Jencks material.@ Id.

         D.      Section 4 - Protection of Classified Information During Discovery

         Section 4 of CIPA authorizes the district court Aupon a sufficient showing@ to deny or

  otherwise restrict discovery by the defendant of classified documents and information belonging

  to the United States. 18 U.S.C. App. III ' 4; see e.g. United States v. Rezaq, 134 F.3d 1121,

  1142 (D.C. Cir.), cert. denied, 525 U.S. 834 (1998); Yunis, 867 F. 2d at 619-625. Similarly, the

  Federal Rules of Criminal Procedure provide, in pertinent part, that A[u]pon a sufficient

  showing,@ a district court: Amay, for good cause, deny, restrict, or defer discovery or inspection,

  or grant other appropriate relief.@ Fed. R. Crim. P. 16(d)(1). The legislative history of CIPA

  makes it clear that Section 4 was intended to clarify the district court=s power under Rule

  16(d)(1) to deny or restrict discovery in order to protect national security. See S. Rep. No. 96-

  823 at 6, 1980 U.S.C.C.A.N. at 4299-4300; see also United States v. Pringle, 751 F. 2d 419, 427

  (1st Cir. 1985).

         Section 4 provides, in pertinent part, that a district court:

                 upon a sufficient showing may authorize the United States to
                 delete specified items of classified information from documents to
                 be made available to the defendant through discovery under the
                 Federal Rules of Criminal Procedure, to substitute a summary of
                 the information for such classified documents, or to substitute a
                 statement admitting relevant facts that the classified information
                 would tend to prove. The Court may permit the United States to
                 make a request for such authorization in the form of a written
                 statement to be inspected by the court alone.

  18 U.S.C. App. III ' 4. In essence, Section 4 allows the United States to request that the court

  review, ex parte and in camera, classified information to determine whether it is discoverable

  under Rule 16, Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150

                                                    5
Case 1:18-cr-20613-JEM Document 17 Entered on FLSD Docket 10/03/2018 Page 6 of 12

  (1972), or the Jencks Act, and to protect such classified information from disclosure through

  various means if it is discoverable. See United States v. Libby, 429 F. Supp. 2d 18, 22 (D.D.C.

  Apr. 5, 2006) (amended by United States v. Libby, 429 F. Supp. 2d 46, 47 (D.D.C. May 3,

  2006)); also United States v. Klimavicius-Viloria, 144 F.3d 1249, 1261-62 (9th Cir. 1998), cert.

  denied sub nom. Payan-Solis v. United States, 528 U.S. 842 (1999); Rezaq, 134 F.3d at 1142;

  Yunis, 867 F.2d at 619-25; Pringle, 751 F.2d at 427-28; Kasi, 200 F. Supp. 2d at 596 n.6.

         For example, the government may request the Court deny discovery of a classified

  document in its entirety pursuant to Section 4 because it is not discoverable under the relevant

  legal standard. Libby, 429 F. Supp. at 48. Alternatively, the government may file a motion

  under Section 4 to delete specific classified information from a document that either the

  government or the Court has deemed discoverable, or to substitute an unclassified summary or

  admission in the place of the document. Id. at 47. If the court determines that the disputed

  document is not subject to discovery or, if it is, permits deletion or substitution of the classified

  information, then the entire text of any ex parte in camera pleadings shall be sealed and

  preserved in the court=s record to be made available to the appellate court in the event of an

  appeal. 18 U.S.C. App. III ' 4; see also United States v. Aref, No. 04-CR-402, 2006 WL

  1877142, at *2 (S.D.N.Y. Jul. 6, 2006).

         E.      Sections 5 and 6 - Procedure for Cases Involving Classified Information
                 Possessed by the Defendant

         Sections 5 and 6 of CIPA apply when a criminal defendant who already possesses

  classified information seeks to disclose such information during the course of a trial or

  proceeding. See, e.g., Baptista-Rodriguez, 17 F.3d at 1363; Sarkissian, 841 F.2d at 965-66;

  Collins, 720 F.2d at 1199-1200. Section 5 requires the defendant to provide timely written

  notice to the court and the government describing any classified information that he reasonably


                                                   6
Case 1:18-cr-20613-JEM Document 17 Entered on FLSD Docket 10/03/2018 Page 7 of 12

  expects to disclose. See 18 U.S.C. App. III ' 5(a). Notification must take place Awithin the time

  specified by the court, or where no time is specified, within thirty days prior to trial.@ Id.

  Although the description of the classified information may be brief, it must be particularized and

  set forth the specific classified information that the defendant reasonably believes to be

  necessary to his defense. See Collins, 720 F.2d at 1199. The defendant must provide formal

  notice under Section 5 even if the government believes or knows that the defendant may assert a

  defense involving classified information. See United States v. Badia, 827 F.2d 1458, 1465-66

  (11th Cir. 1987), cert. denied, 485 U.S. 937 (1988).

         Section 5 specifically prohibits the defendant from disclosing any classified information

  in a trial or pretrial proceeding until such notice has been given, the government has had the

  opportunity to seek a determination pursuant to Section 6, and any appeal by the government

  under section 7 has been decided or the time for filing an appeal has expired. 18 U.S.C. App. III

  ' 5(a). If the defendant fails to provide the requisite pretrial notice, then the court may preclude

  disclosure of any classified information not made the subject of notification, and may prohibit

  the defendant from examining any witness with respect to such information. Id. ' 5(b).

         After the defendant files the requisite notice, under Section 6(a), the government may

  request a hearing at which the court will make Aall determinations concerning the use, relevance

  or admissibility@ of the proposed defense evidence. 18 U.S.C. App. III ' 6(a). Upon such a

  request, the court shall conduct a hearing. Id. Such hearing shall be conducted in camera if the

  Attorney General certifies to the court that a public proceeding may result in the disclosure of

  classified information. Id. Prior to the hearing, the government must first provide the defendant

  with notice of the classified information that will be at issue. Id. ' 6(b)(1). If the particular

  information was not previously available to the defendant, the government may, with the court=s

  approval, provide a generic description of the material to the defendant. Id. The court may also,

                                                   7
Case 1:18-cr-20613-JEM Document 17 Entered on FLSD Docket 10/03/2018 Page 8 of 12

  upon request of the defendant, order the government to provide the defendant prior to trial Asuch

  details as to the portion of the indictment or information at issue in the hearing as are needed to

  give the defendant fair notice to prepare for the hearing.@ Id. ' 6(b)(2).

         If the government requests a hearing before the proceeding at which the defendant

  expects to disclose the classified information, the court must issue a ruling before the proceeding

  commences. Id. ' 6(a). The court=s ruling be in writing and should set forth the basis for its

  determination as to each item of classified information. Id.

         If, after an in camera hearing, the court determines that the classified information at issue

  may not be disclosed or elicited during the proceeding, the record of the hearing must be sealed

  and preserved for use in the event of an appeal. Id. ' 6(d). If the court finds the classified

  evidence may be disclosed or elicited, the government may move for, and the court may

  authorize: (1) the substitution of a statement admitting relevant facts that the specific classified

  information would tend to prove, or (2) the substitution of a summary of the classified

  information. Id. ' 6(c)(1).

         If the court denies the government=s motion for substitution under Section 6(c), CIPA

  permits the government, by affidavit from the Attorney General, to object to the disclosure of the

  classified information at issue. Id. ' 6(e)(1). Upon the government=s filing of the Attorney

  General=s affidavit, the court Ashall order that the defendant not disclose or cause the disclosure

  of such information,@ id., and may impose a sanction against the government to compensate for

  the defendant=s inability to present proof of the specific item of classified information. See S.

  Rep. 96-823 at 9, 1980 U.S.C.C.A.N. at 4302-3. Section 6(e)(2) provides a sliding scale of

  possible sanctions, which include dismissal of specific counts, finding against the government on

  an issue to which the classified information related, striking or precluding testimony of a witness,

  or dismissing the indictment. 18 U.S.C. App. III ' 6(e)(2). An order imposing a sanction shall

                                                    8
Case 1:18-cr-20613-JEM Document 17 Entered on FLSD Docket 10/03/2018 Page 9 of 12

  not take effect until the government has the opportunity to appeal the order under Section 7 and

  thereafter withdraw its objection to the disclosure of the information. Id.

         Whenever the court rules at a Section 6(a) hearing that classified information is

  admissible, the court must require the government to provide the defendant with information it

  expects to use to rebut the classified information Aunless the interests of fairness do not so

  require.@ Id. ' 6(f). The court may place the United States under a continuing duty to disclose

  rebuttal information. Id. If the government fails to comply, the court may exclude the rebuttal

  evidence and prohibit the government from examining any witness with respect to such

  information. Id.

         F.      Section 7 - Interlocutory Appeal

         Section 7 permits the United States to take an interlocutory expedited appeal to the

  appellate court if the district court: (a) authorizes the disclosure of classified information; (b)

  imposes sanctions for nondisclosure of classified information; or (c) refuses to issue a protective

  order sought by the United States to prevent the disclosure of classified information. Id. ' 7. If

  an appeal is taken, trial shall not commence, or must be adjourned if already commenced, until

  the appeal is resolved. Id. Such an appeal and decision does not affect the defendant=s right to

  lodge a subsequent appeal upon conviction of an adverse ruling by the trial court. Id. ' 7(b).

         G.      Section 8 - Procedures Governing the Introduction of Classified Information at
                 Trial or at Pretrial Proceeding

         Section 8 prescribes additional protections and procedures governing the introduction of

  classified information into evidence. Id. ' 8. Specifically, Section 8(a) provides that classified

  documents may be admitted into evidence without changing their classification status. This

  provision allows the classifying agency, upon completion of the trial, to decide whether

  information has been so compromised that it could no longer be regarded as classified. See S.


                                                    9
Case 1:18-cr-20613-JEM Document 17 Entered on FLSD Docket 10/03/2018 Page 10 of 12

   Rep. No. 96-823 at 10, 1980 U.S.C.C.A.N. at 4304.

          Section 8(b) permits the court to order admission into evidence of only a part of a

   document when fairness does not require the whole document to be considered. The purpose of

   this provision is to clarify Federal Rule of Evidence 106, known as the rule of completeness, in

   order to prevent unnecessary disclosure of classified information.          Id. at 10-11, 1980

   U.S.C.C.A.N. at 4304.

          Section 8(c) provides a procedure to address the problem presented at a proceeding when

   the defendant=s counsel asks a question or embarks on a line of inquiry that would require the

   witness to disclose classified information. Id. at 11, 1980 U.S.C.C.A.N. at 4304. Specifically,

   under Section 8(c), the government may object to any question or line of inquiry that may

   require the witness to disclose classified information that was not previously held to be

   admissible. 18 U.S.C. App. III ' 8(c). Following an objection, the court Ashall take such suitable

   action to determine whether the response is admissible as will safeguard against the compromise

   of any classified information.@ Id. In effect, this procedure supplements the notice provision

   under Section 5 and the hearing provision in Section 6(a) to cope with situations that cannot be

   handled effectively by those sections, such as where the defense counsel does not realize that the

   answer to a given question will reveal classified information. S. Rep. No. 96-823 at 11, 1980

   U.S.C.C.A.N. at 4304-5.

          H.      Section 9 - Security Procedures

          Section 9 requires the Chief Justice of the United States, in consultation with other

   executive branch officials, to prescribe rules establishing procedures to protect classified

   information in the custody of federal courts from unauthorized disclosure. 18 U.S.C. App. III '

   9(a). Security Procedures established by former Chief Justice Burger pursuant to this provision

   are codified directly following Section 9 of CIPA.

                                                    10
Case 1:18-cr-20613-JEM Document 17 Entered on FLSD Docket 10/03/2018 Page 11 of 12

          I.         Section 9A - Coordination Requirement

          Section 9A requires an official of the Department of Justice and the appropriate United

   States Attorney to provide timely briefings of the fact and status of a prosecution involving

   classified information to a senior official of the agency in which the classified information

   originated. Id.

   ' 9A(a).

          J.         Section 10 - Identification of Information Related to the National Defense

          This section applies in espionage or criminal prosecutions in which the government must

   prove as an element of the crime charged that certain material relates to the national defense or

   constitutes classified information. See S. Rep. 96-823 at 11-12, 1980 U.S.C.C.A.N. at 4305. In

   such a circumstance, Section 10 requires the government to inform the defendant of which

   portions of the material it reasonably expects to rely upon to prove the national defense or

   classified information element of the crime. 18 U.S.C. App. III ' 10.

          K.         Sections 11-15 - Miscellaneous Provisions

          The remaining sections of CIPA contain various housekeeping provisions. Section 11

   provides for amendments to Sections 1 through 10 of CIPA. Section 12 requires the Attorney

   General to issue guidelines regarding the exercise of prosecutorial discretion over cases in which

   classified information may be revealed and requires preparation of written findings when

   prosecution of such cases is declined. Section 13 requires the Attorney General periodically to

   report such declination decisions to Congress and, where necessary, to report on the operation

   and effectiveness of CIPA. Section 14 identifies the senior officials to whom the functions and

   duties of the Attorney General under CIPA may be delegated. Finally, Section 15 provides the

   effective date of CIPA.



                                                     11
Case 1:18-cr-20613-JEM Document 17 Entered on FLSD Docket 10/03/2018 Page 12 of 12

                                               ARGUMENT

          Defendant Samuel Baptiste is charged with four counts of distributing information

   pertaining to explosives, in violation of Title 18, United States Code, Section 842(p), one count

   of attempting to provide material support to a foreign terrorist organization, in violation of

   Title 18, United States Code, Section 2339B(a)(1), and one count of attempting to provide

   material support to terrorists, in violation of Title 18, United States Code, Section 2339A(a) for

   his role in posting and distributing materials online pertaining to explosives, in support of

   terrorist operations. Due to the nature of the investigation surrounding this defendant and his

   online activities, the United States anticipates that issues relating to classified information may

   arise in connection with this case. Accordingly, the United States respectfully moves for a

   pretrial conference, to be set at a later date determined by this Court, to consider such matters

   pursuant to Section 2 of CIPA.

                                                 Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                         By:     /s/ Marc S. Anton
                                                 MARC S. ANTON
                                                 Assistant U.S. Attorney
                                                 Florida Bar No. 0148369
                                                 99 N.E. 4th Street, Suite 815
                                                 Miami, Florida 33132
                                                 Tel: (305) 961-9287
                                                 Fax: (305) 536-4675
                                                 Marc.anton@usdoj.gov

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 3, 2018, I electronically filed the foregoing with

   the Clerk of the Court by using the CM/ECF system.

                                                 /s/ Marc S. Anton
                                                 Assistant United States Attorney

                                                   12
